Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/KR2017/002469 03/07/2017 and claims priority ot REPUBLIC OF KOREA 10-2016-0027317 03/07/2016.	
Claims 1-2, 6-13, 15-33 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.
Restriction Election Maintained
3.	Applicant’s election of group I and the species, the compound of Formula 10, in the reply filed on August 16, 2019 was acknowledged. The election was treated as an election without traverse (MPEP § 818.03(a)). According to applicants’ representative claims 1-6 read on the elected species.
Response to Arguments and Amendments
4.	Rejections of canceled claims are withdrawn.  The rejection of claims 1-2, 6, 33 under 35 U.S.C. 103 as being unpatentable over Yuan AND Brinkley is withdrawn based upon the amendments.
Rejoinder
5.	Claims 1-2, 6, 33 are allowable. The restriction requirement between inventions I-III and V , as set forth in the Office action mailed on June 17, 2019 , has been reconsidered in view of the allowability of claims 7-13, 15-19 to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between groups I, II, III and V is withdrawn.  Claims 7-13, 15-19, 26-32, directed to making or using an allowable product are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 20-25, directed to Group IV is withdrawn from consideration because is does not require all the limitations of an allowable claim since the products made by the claimed process are drawn to products outside the scope of the allowed products that could be prepared by other precursors including those of record.  Product by process claims are not defined solely by the process by which the product is made.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 27-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 27 has three steps whose relationship to the parent claim 26 is obscure since the first step in claim 26 is (a) is introducing an aldehyde and the second step (b) is adding an acetamide, -NH(CO)L3-R2.  The first two steps add the acetamide, -NH(CO)L3-R2 to a mesylate, which is not provided for in the parent claim, and the aldehyde is not added until the third step.  The aldehyde is added in the first step in the parent claim.  The abbreviation Ms is not defined, but should be and has been taken to be mesylate.  Claim 28 refers to Formula 23 which is also not provided for in claim 26.  Claims 30 has additional steps that appear unrelated to the parent claim and are outside the scope of the parent claim 27 and are additional steps to make a THP derivative.  There is a lack of antecedent basis in the claims for these steps.  Claim 31 is drawn to the OPSS compound however this has been deleted from the parent claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 27-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 27 and dependent claims embraces a process outside the scope of claim 26 from which it depends and has steps reversed or steps not accounted for in the parent claim as discussed above.  Claim 30 embraces processes outside the scope of claim 27 as discussed above.  Claim 31 is an intermediate for an embodiment that has been canceled from claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625